Citation Nr: 1648322	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  04-37 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than a panic disorder, to include as secondary to service-connected bilateral foot and thoracolumbar spine disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1980 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This matter was most recently before the Board in February 2015.  At that time, the Board granted service connection for a panic disorder, but remanded the issue of service connection for an acquired psychiatric disorder, other than a panic disorder, to the Agency of Original Jurisdiction (AOJ) for further development.

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) in May 2008.  A transcript of the hearing is of record.  The VLJ who conducted the May 2008 hearing is no longer employed by the Board.  The Veteran withdrew his request for a second hearing in an August 2016 written statement.  See 38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was not issued a supplemental statement of the case (SSOC) after the AOJ undertook the development directed by the Board's February 2015 remand.  This is contrary to the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 19.31(c) (2015).  Further, the lack of SSOC frustrates appellate review in this case because the record does not include the requested examination report.  Although there is some evidence the Veteran may have refused to comply with an examination, this is not entirely clear in the record, and the AOJ findings with respect to this matter are necessary to properly adjudicate this appeal.

Accordingly, the case is REMANDED for the following action:

Issue a SSOC with respect to the issue on appeal that includes consideration of all evidence received since the Board's February 2015 remand, to include a discussion of why the requested examination report and opinion have not been associated with the claims file.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

